Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 02 September 2021 has been entered. Claim 1 has been amended. Claim 13 has been cancelled. Claim 18 has been added. Claims 1 – 12 and 14 – 18 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claim(s) have been fully considered but they are not persuasive.  
It is unclear why Applicant believes the pin (70) of Boddy would move as a function of pressure. As 41c is an inlet passage (as opposed to a tank or controlled port connection), it appears there would be constant pressure at the port (58) leading to the damping volume (54). In fact, the idea seems to be that the pin (70) is maintained against the other portion (72) and that the volume within 54 changes with the stroke of the piston (36).
As discussed during the interview of 28 June 2021, Pataki at least teaches a variable volume enveloping the pin as claimed. Contrary to the markup of Pataki included with the Remarks filed 02 September 2021, the spring 22 would not urge the pin away from the stop, nor would the pin move as a function of pressure. Examiner believes that after the interview of the same date, Applicant understands (if not agrees with) Examiner’s position.
Please also see the 35 USC §103 rejections of the claims, below.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6, 8, 12, 14, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boddy (2007/0056644) in view of Pataki et al (5,396,926), and further in view of Ishihara et al (2019/0178406; note provisional filing of 12 April 2016).

Regarding Claims 1 and 18, Boddy teaches (Fig 3) a valve with “an electromagnetic actuator (12) configured to position a piston (36) that is received axially movable in a receiving opening (53) of a controller housing (30), wherein the piston (36) facilitates opening or closing flow connections (41b, 41c) of the electromagnetic pressure control valve, wherein the piston (36) includes a pin (70, 72) at a face that is oriented away from the electromagnetic actuator (12), wherein the pin (16) is not in contact with the controller housing (30), wherein a relative movement (para [0032]) is enabled between the pin (70, 72) and the piston (36), wherein a surface of the pin (70, 72) that is arranged in the controller housing (30) and oriented away from the piston (36) is arranged 
…is spring loaded (as depicted; also numbered as 80 in Fig 1) to contact the stop (74) so that the pin (70, 72) is urged to remain in contact with the stop (74) and 
…the pin (at least at 72) is urged to remain stationary relative to the stop (74) and the controller housing (30) along an entire axial entire movement range of the piston (36) in the controller housing (30)
…wherein a preload element (80) that is configured to provide the spring loading axially engages piston (36) and the pin (70, 72, at least at 72)”.
Boddy does not teach a one piece pin, nor does Boddy necessarily teach a variable volume as claimed or an enveloped portion of the preload element.
Pataki (Fig 3) teaches an electromagnetic actuator (30) that positions a piston (12) that includes a one-piece pin (16) that is biased using a spring (22) between a flange (24), where the spring may be positioned between the flange (24) and the piston (12). See Column 14, lines 45-49 and Claim 33.
The one-piece pin design as taught by Pataki necessarily or inherently teaches a spring (or “preload element”) that engages the piston (12) and pin (16) “along the entire axial movement range of the piston (12) in the controller housing (2) wherein a variable volume (between features 12 and 20) that is variable exclusively as a function of an axial position of the piston (12) in the controller housing (2) is flowable by a hydraulic fluid (as any open area is, inherently) and configured outside the piston (12, as depicted) between the stop (20, 18) and the face of the piston (12) that is oriented away (that is, facing 24) from the electromagnetic actuator (30) so that the variable volume envelops all surfaces of the pin (16) that are not inside the piston (that is, the surfaces of pin 16 that are between feature 18 and feature 12) and does not envelop a surface (46) of the pin (16) that is inside the piston (12) and oriented towards the electromagnetic actuator (30).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the two piece pin of Boddy to be in one piece, which necessarily or inherently employs the variable volume as claimed, in order to yield the predictable result of reducing or removing closing bounce and leakage as taught by Pataki (see at least Abstract).
It should be noted that Applicant has admitted as prior art a device in which a portion of the preload element is enveloped by the piston and not by the stop. See the instant application at Figure 1.
However, other prior art also renders such a design obvious: Oikawa et al (8,397,759) and Ishihara et al (2019/0178406) both teach a preload element enveloped by piston. Specifically, Ishihara teaches a piston (44c) that envelops a preload element (54). When such a known design approach is applied to Boddy as modified by Pataki, the lower end of the spring would necessarily abut the spring flange 24 of Pataki and therefore would not even contact, much less be enveloped by, the stop.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Boddy in view of Pataki by enveloping the spring with the piston end, thus insuring that the spring remains centered on the piston and can neither interfere with the pin nor be subject to coil end “jump” such that the coil end overlaps the next coil radially, possibly interfering with pin or piston movement.

Boddy as modified further teaches a valve in which:

Regarding Claim 2, “the preload element (Boddy, 80) is supported at the piston (36) and at the pin (Pataki, 16).”

Regarding Claim 3, “the preload element (Boddy, 80) envelops the pin (Pataki, 16).”

Regarding Claim 4, “the pin (Pataki, 16) includes at least a first diameter (at 16) and a second diameter (at 24), wherein the first diameter is smaller than the second diameter, and wherein the second diameter is associated with a pin head or a pin shoulder where the preload element (Boddy, 80 or Pataki, 22) is supported.”

Regarding Claim 5, “the pin head (Pataki, 16, at and below 24) contacts the stop (Boddy, 74) in a contact portion.”

Regarding Claim 6, “the contact portion is configured as a punctiform contact portion or a line (that is, the circumferential line of contact between Pataki feature 24 and Boddy feature 74) contact portion.”

Regarding Claim 8, “the pin (Pataki, 16) has a first diameter (at 16) and is supported with a first pin face (the underside of 24) at the stop (Boddy, 74) and with a second pin face (Pataki, the top side of 24) at the preload element (Boddy, 80), and wherein the preload element is positioned between the piston (36) and the pin (Pataki, 16).”

Regarding Claim 10, Boddy does not specify pin or stop materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the pin or stop from a synthetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, for example to reduce weight or cost over metal materials. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [0018], applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 12, “wherein the stop (Boddy, 74) includes a flowable opening (as depicted).”

Regarding Claim 14, “the stop (Boddy, 74) is configured as a cover that closes the receiving opening (at 74) of the controller housing (30).”
Feature 74 closes housing 30 against egress of the pin and piston.

Regarding Claim 16, “the cover (Boddy, 74) is secured at the controller housing (30) by at least one clamping element (the groove at 74).”

Regarding Claim 17, “a face (that is, the outer face) of the cover (Boddy, 74) that is oriented away from the piston (36) is configured as a curved shape (feature 74 is depicted as circular).”

Claim(s) 7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boddy (2007/0056644) in view of Pataki et al (5,396,926) and further in view of Ishihara et al (2019/0178406) as applied to Claims 4, 8 and 14, above, and further in view of Boban et al (2016/0017991).

Regarding Claims 7, 9 and 15, Boddy as modified above does not explicitly teach convex or beveled surfaces as claimed.
Boban teaches (Fig 3; see Extract, below) convex (at A) pin (22) and convex (at B) stop (C) surfaces.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Boddy in view of Pataki and Ishihara to include pin and stop construction such that the contact surfaces are convex in shape as taught by Boban in order to achieve the expected outcome of reducing friction due to lateral relative movement of the pin parts, thus reducing imparted side loads on the valve spool and therefore minimizing wear.
While the device of Boddy as modified by Boban does not explicitly teach a bevel, as Applicant has admitted it is notoriously well known in the art to bevel the outer diameter of a cylindrical feature that fits into the inner diameter of a second cylindrical feature, for example to assist with part insertion. It should be noted that Applicant has also admitted such a bevel as Prior Art at Figure 1.

    PNG
    media_image1.png
    559
    667
    media_image1.png
    Greyscale

Extract of Figure 3

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boddy (2007/0056644) in view of Pataki et al (5,396,926) and further in view of Ishihara et al (2019/0178406) as applied to Claim 1, above, and further in view of Kondo (7,114,472).

Regarding Claim 11, Boddy as modified by Pataki and Ishihara does not teach a relief opening as claimed.
Kondo teaches a “radial relief opening (11g) that is flowable by the variable volume (at feature 22) is configured at the controller housing (11).”
See also column 6, lines 13-16.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Boddy in view of Pataki and Ishihara to include a radial drain hole at the distal end of the spool as taught by Kondo in order to yield the predictable result of allowing trapped fluid to drain, thus improving valve response by insuring that trapped fluid or a vacuum does not slow spool movement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753